Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 13 it is unclear if the “a single load bearing member” is the same as or in addition to the load bearing member already claimed in claim 1.
Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 9, 11 and 14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Seals et al. (US 4,924,970).
Seals et al. disclose:
1. A retractable step (figures 1-2) for assisting a user in elevating him or herself above a floor, comprising:
a foot member comprising:
at least a first step (141) having a first stepping surface (top surface of the step) for accepting a foot of said user and a first frontal surface (144) between said first stepping surface and a base of the foot member (figures 1-3, 5, 6), and a second step (142; figures 1-3); and
a load bearing member (138) disposed on said base of the foot member (figures 1-3); and
a rotation assembly (30,56 & 60-65) coupled to the foot member and configured to be mounted on a fixed horizontal surface (figures 1-3), comprising a rotary member configured to allow the foot member to rotate from a use position (figures 1-3) to a rest position (shown in dashed lines in figure 2) relative to the fixed surface, said foot member being inclined towards said user in said 
wherein deployment of the foot member from said rest position to the use position is performed by placing the foot on the first step of the foot member and pressing downwards (figure 2).
2. Wherein the rotation assembly is a cylindrical assembly (figures 1-3).
6.  Further comprising a protuberance member (50, 58) disposed at the rotation assembly configured to act as a stopper to hold the foot member in the rest position (column 6 lines 35-38).
9. Wherein the rotation assembly is configured to support a load applied via the foot member (figures 1-3; note that cylindrical rods 60 of the rotation assembly are disclosed as being “support members”).
11. Wherein the rotation assembly comprises a curved upper surface (outer surface of support rods 60) and the foot member comprises a curved surface (channel 103 best seen in figure 5) which mates with the curved upper surface of the rotation assembly (figures 1-4).
14. Wherein the foot member comprises an angled front edge, angled such that a user can read instructions displayed on the angled front edge when the foot member is in a rest position (front edge 144 angled in the stored position in figure 2 dashed lines).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over seals et al. as applied to claim 1 above, and further in view of La Borda (US 1,946,747). Seals et al. does not disclose the rotation assembly to comprise a retraction mechanism configured to retract the foot member from the use position to the rest position.
However, La Borda teaches:
3.  Wherein the rotation assembly comprises a retraction mechanism (18) configured to retract the foot member from the use position to the rest position (figures 1-4 & page 2, lines 70-73).
4. Wherein the retraction mechanism comprises one or more biasing members (springs 18; figures 1-4).
5.  Wherein the one or more biasing members are spring members (18, figures 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the retractable step of Seals et al. With a retraction mechanism in the form of spring members, as taught by La Borda in order to provide a step that automatically returns to its resting position when a user is .

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seals et al alone.
Seals et al. fail to disclose specific dimensions/proportions of the assembly.
However, 
with respect to claim 10, examiner notes t but there is a limited range of dimensions that would be useful for the steps, and that one of ordinary skill in the art at the time of the effective filing date would find it obvious to try the claimed dimensions, as too steep or shallow a step could be dangerous to a user, just as dimensions that don’t provide enough rise and run would not serve a useful purpose.
With respect to claim 12, again there is a limited range of dimensions that would be useful in setting the proportions of the steps with respect to one another, as too large a lower step would require a larger storage space and too small a step could be dangerous.
For at least these reasons it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to try the dimensions of claims 10,12 and 15, as they fall within a limited and reasonable range of dimensions that would be useful to one of ordinary skill in the art. Additionally, the examiner refers to MPEP 2144.04, IV. A 2144.04 

IV. CHANGES EN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS A, Changes in Size/Proportion
In re Rose, 220 F.2d 453, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck'1 where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient Ec patentably distinguish ever the prior art.); In re Rinehart, 531 F.2d 1048, 183 USPQ 143 (CCPA 1376) ("mere scaling up of a prior art process capable of being scaled up, if such were fhe case, would not establish patentability in a claim to an oid process sc scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC SysL, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1384), cert, denied, 463 U.S. 830, 225 USPQ 232 (1384), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of fhe claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


Allowable Subject Matter
Claim 15 is allowable.
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634